PER CURIAM.
These appeals are from a revocation of probation. Appellant pled guilty to separate informations and was' granted probation with a special provision that he serve one year in the county jail. He did not surrender himself as required by the order of probation and, in fact, was out of the state. The trial court did not accept appellant’s explanation of this violation. This court may not substitute its conscience for that of the trial judge. The judgment and sentences are affirmed upon the principles set out in Bernhardt v. State, 288 So.2d 490 (Fla.1974).
Affirmed.